Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 10/11/2021 has been entered. Claims 1-9 and 11-12 remain pending in the application. Claims 1-9 and 11-12 have been amended, claims 10 and 13-14 have been cancelled, and no claims have been added. Additionally, Applicant’s amendments to the drawings, specification, and claims overcome all of the objections and rejections previously set forth in the Non-Final Office Action mailed 5/11/2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US20140065343A1), hereinafter Hess, in view of Ishida et al. (US20170129012A1), hereinafter Ishida.
Regarding claim 1, Hess teaches a method for additively manufacturing at least one three-dimensional object by means of successive layerwise selective irradiation and consolidation of build material layers applied in a build plane of an apparatus for additively manufacturing three-dimensional objects by means of at least one energy beam ([0042] “The present invention is aimed in particular at the application field of generative manufacturing for the production of components…In particular, the powder is in this case applied layer-wise onto a support platform or a support. Subsequently, the powder layer is selectively solidified by means of energy radiation, for example by means of laser beams or electron beams.”) wherein at least one build material layer which is to be selectively irradiated and consolidated by means of the energy beam comprises at least one build material layer section having a curved shape with respect to at least one extension direction of the build material layer (Fig. 4b; [0040] “…the intention is to form a component 10 which has a non-planar surface 22, for example a curved contour, as its outer contour.”).
Hess does not teach that the method is comprising: generating the at least one build material layer by a controlled, oscillating, upward and downward motion of a moveably supported carrying element carrying the build material layers while a build material application element moves across the build plane.
Ishida teaches a method and apparatus for manufacturing three-dimensional structures in which powder and organic material layers are deposited and then irradiated with energy to sinter the layers ([0008] “A manufacturing method for three-dimensional structure according to a first aspect of the invention includes a layer forming step of supplying a flowable composition containing powder and an organic material to form a unit layer, an organic material removing step of performing a treatment of removing the organic material on the unit layer, and an energy applying step of applying energy to the unit layer after the organic material removing step to form a molten layer or sintered layer, wherein the layer forming step, the organic material removing step, and the energy applying step are repeated with respect to the molten layer or sintered layer in a stacking direction as appropriate.”). The manufacturing apparatus comprises (Fig. 1) a build plane (stage 3) upon which the layers (D) are deposited by movable discharge heads (5) ([0072] “The stage 3 is a member on which the flowable composition L is discharged, for example, and the unit layer D is formed”) that is adapted to oscillate in the upward and downward directions by a drive unit (10) ([0075] “Furthermore, the stage 3 is adapted to move in predetermined strokes necessary for formation of the three-dimensional structure M in the upward and downward directions as the stacking layer directions Z by an elevator drive part 15 as one of component members of a drive unit 10.” [0076]-[0077] “The layer forming unit 49 includes discharge heads 5 that discharge the flowable composition L… from a nozzle provided in the discharge head 5 to predetermined positions…the discharge heads 5 are supported by distal end portions of the robot arms 57 , 59…and adapted to move in three-dimensional directions X, Y, Z including width directions X as leftward and rightward directions in the drawings, depth directions Y as frontward and backward directions in the drawings, and the stacking layer directions Z as the upward and downward directions in the drawings.”). Ishida teaches the stage oscillating in the upward and downward directions and the discharge heads moving across the build plane as they enable the layer wise formation of the three-dimensional structure being manufactured.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hess to incorporate the teachings of Ishida to include generating the at least one build material layer by a controlled, oscillating, upward and downward motion of a moveably supported carrying element carrying the build material layers while a build material application element moves across the build plane. Doing so would enable the layerwise formation of the object being manufactured.
Regarding claim 2, Hess further teaches an at least one curved shape build material layer section comprises an elevated portion, particularly at least one portion which is elevated relative to a reference level or plane, and/or a lowered portion, particularly at least one portion which is lowered relative to the reference level or plane (See annotated Fig. 4b below; [0040] “…the intention is to form a component 10 which has a non-planar surface 22, for example a curved contour, as its outer contour.” [0046] “components 10 having complex geometries can also be produced, constructed or supplemented and/or repaired.”).

    PNG
    media_image1.png
    167
    320
    media_image1.png
    Greyscale

Figure 1: Modified Fig. 4b indicating elevated and lowered portions of the build layer section relative to a reference plane

Regarding claim 4, Hess further teaches that the build material layers are applied in such a manner that the respective build material layers comprise the at least one build material layer section having the curved shape, whereby an elevated portion and/or a lowered portion of respective build material layer sections of adjacently disposed build material layers have the same slopes (See modified Fig. 4b above; [0037] “The movement path 32 of the application unit 24 is represented in FIG. 4b by a dashed line and extends in accordance with the curved surface 22 onto which a powder layer 34 (indicated by a dotted line in FIG. 4b ) is to be applied. In other words, the application unit 24 is moved in such a way that it follows the shape or contour of the surface 22, or moves parallel thereto or along it. This means that the application unit 24 is not moved in a straight line, or in a horizontal plane, as is possible for example in the embodiment of FIG. 3, but moves on a corresponding path 32, the profile of which corresponds to the non-planar or, here, curved surface 22 onto which a new powder layer 34 is intended to be applied.”).
Regarding claim 5, Hess further teaches a plurality of build material layers are applied in such a manner that the respective build material layers comprise at least one curved shape build material layer section, whereby the elevated portion and/or the lowered portion of respective curved shaped build material layer sections of adjacently disposed build material layers have the same slopes such that a lower build material layer engages with a vertically directly adjacently disposed upper build material The movement path 32 of the application unit 24 is represented in FIG. 4b by a dashed line and extends in accordance with the curved surface 22 onto which a powder layer 34 (indicated by a dotted line in FIG. 4b ) is to be applied. In other words, the application unit 24 is moved in such a way that it follows the shape or contour of the surface 22, or moves parallel thereto or along it. This means that the application unit 24 is not moved in a straight line, or in a horizontal plane, as is possible for example in the embodiment of FIG. 3, but moves on a corresponding path 32, the profile of which corresponds to the non-planar or, here, curved surface 22 onto which a new powder layer 34 is intended to be applied.”).
Regarding claim 6, Hess further teaches that a plurality of build material layers are applied in such a manner that the respective build material layers comprise at least one curved shape build material layer section, whereby the elevated portion and/or the lowered portion of respective curved shape build material layer sections of adjacently disposed build material layers have the same slopes such that top side portions of the elevated portion of a lower build material layer engage with bottom side portions of the elevated portion of a directly adjacently applied upper build material layer in a vertical direction and/or such that bottom side portions of the lowered portion of an upper build material layer engage with top side portions of the lowered portion of a directly adjacently applied lower build material layer in a vertical direction (See modified Fig. 4b above; [0037] “The movement path 32 of the application unit 24 is represented in FIG. 4b by a dashed line and extends in accordance with the curved surface 22 onto which a powder layer 34 (indicated by a dotted line in FIG. 4b ) is to be applied. In other words, the application unit 24 is moved in such a way that it follows the shape or contour of the surface 22, or moves parallel thereto or along it. This means that the application unit 24 is not moved in a straight line, or in a horizontal plane, as is possible for example in the embodiment of FIG. 3, but moves on a corresponding path 32, the profile of which corresponds to the non-planar or, here, curved surface 22 onto which a new powder layer 34 is intended to be applied.”).
claim 7, Hess further teaches that build material layer sections having a curved shape are generated by concertedly changing the distance between a build material application element, which is configured to apply an amount of build material in the build plane so as to generate a build material layer which is to be selectively irradiated and consolidated, particularly a free end of the build material application element being oriented towards the build plane, and the build plane, particularly a freely exposed top surface of the build plane, during a build material application process (Fig. 4b; [0038] “The drive unit 36 is furthermore connected to a control unit 38 , which controls the drive unit 36 and therefore the movement of the application unit 24 in order to move the application unit 24 on a predetermined path 32 , so that a powder layer 34 can also be applied onto a non-planar surface 22 or surfaces.” [0039] “The application unit 24 may, as indicated in FIG. 4b, be formed so that it can be moved in at least two or all three directions in space, i.e. as shown in FIG. 4b, for example in the X direction and Z direction or in the X, Z and Y directions.” [0041] “The powder layer 34 applied by means of the application unit 24 is subsequently solidified in the regions of the component 10 by means of energy radiation from an energy radiation source 42”).
Regarding claim 8, Hess further teaches at least one build material layer which is to be selectively irradiated and consolidated comprising at least one build material layer section having a curved shape with respect to at least one extension direction of the build material layer is generated by moving a build material application element, which is configured to apply an amount of build material in the build plane so as to generate a build material layer which is to be selectively irradiated and consolidated, in a combined motion in at least two different motion components across the build plane, whereby a first motion component is or comprises a motion of the build material application element in a direction parallel to the build plane and at least one further motion component is or comprises a motion of the build material application element in a direction not parallel to the build plane (Fig. 4b; [0038] “The drive unit 36 is furthermore connected to a control unit 38 , which controls the drive unit 36 and therefore the movement of the application unit 24 in order to move the application unit 24 on a predetermined path 32 , so that a powder layer 34 can also be applied onto a non-planar surface 22 or surfaces.” [0039] “The application unit 24 may, as indicated in FIG. 4b, be formed so that it can be moved in at least two or all three directions in space, i.e. as shown in FIG. 4b, for example in the X direction and Z direction or in the X, Z and Y directions.” [0041] “The powder layer 34 applied by means of the application unit 24 is subsequently solidified in the regions of the component 10 by means of energy radiation from an energy radiation source 42”).
Regarding claim 9, Hess further teaches at least one build material layer which is to be selectively irradiated and consolidated comprising at least one build material layer section having a curved shape with respect to at least one extension direction of the build material layer is generated by moving a build material application element, which is configured to apply an amount of build material in the build plane so as to generate a build material layer which is to be selectively irradiated and consolidated, in a combined motion defined by at least two different motion components across the build plane, whereby a first motion component is or comprises a motion of the build material application element in a direction parallel to the build plane and at least one further motion component is or comprises a rotary motion, particularly a pivot motion, of the build material application element around a rotary axis (Fig. 4b; [0038] “The drive unit 36 is furthermore connected to a control unit 38 , which controls the drive unit 36 and therefore the movement of the application unit 24 in order to move the application unit 24 on a predetermined path 32 , so that a powder layer 34 can also be applied onto a non-planar surface 22 or surfaces.” [0039] “The application unit 24 may, as indicated in FIG. 4b, be formed so that it can be moved in at least two or all three directions in space, i.e. as shown in FIG. 4b, for example in the X direction and Z direction or in the X, Z and Y directions…the application unit 24 does not need to have a special shape but, as described above, it may for example be formed as a cylindrical roll 30 or a cylindrical blade or a straight scraper, as previously. The roll or the blade 30 may optionally also be formed so as to rotate about the longitudinal axis, as indicated in FIG. 4b by an arrow.” [0041] “The powder layer 34 applied by means of the application unit 24 is subsequently solidified in the regions of the component 10 by means of energy radiation from an energy radiation source 42”).
Regarding claim 11, Hess teaches all of the elements of the current invention as stated above. Although Hess does not explicitly teach that at least one irradiation parameter, particularly a vertical focus position of the energy beam, for selectively irradiating respective build material layers is determined on basis of the curved shaped build material layer section, particularly with regard to at least one irradiation and/or consolidation criterion, this claim limitation is not considered inventive. 
Because Hess teaches successive layerwise additive manufacturing in which the deposited powder layers are solidified by means of energy radiation, as described above, it is inherent to this type of laser-based layerwise additive manufacturing process that the manufacturing parameters, particularly those of the energy beam providing said energy radiation, are carefully selected to achieve the energy density necessary for solidifying the powder layers on the basis of the desired shape/dimensions of the layer section, such as the thickness of each layer. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include that at least one irradiation parameter, particularly a vertical focus position of the energy beam, for selectively irradiating respective build material layers is determined on basis of the curved shaped build material layer section, particularly with regard to at least one irradiation and/or consolidation criterion.
Regarding claim 12, Hess teaches all of the elements of the current invention as stated above. Although Hess does not explicitly teach that a build data on the basis of which the three-dimensional object is additively manufactured contains the at least one build material layer comprising the at least one build material layer section having the curved shape, this claim limitation is not considered inventive.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Ishida, further in view of Sands et al. (US20180043634A1), hereinafter Sands.
Regarding claim 3, the combination of Hess and Ishida teaches all of the elements of the current invention as stated above except that the elevated portion is elevated by an elevating value which is determined on basis of an elevation factor (paragraph 45 “a build layer thickness 1226 and a scaling factor 1228”)  and a layer thickness (t) of the respective build material layer, particularly by multiplication of an elevation factor with the layer thickness of the respective build layer (paragraph 48 “performing the slicing algorithm to generate the layer representation, the additive manufacturing system 1200 scales the build layer thickness by the scaling factor to determine the location of slices within the 3D model.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Hess and Ishida to incorporate the teachings of Sands to include that the elevated portion is elevated by an elevating value which is determined on basis of an elevation and a layer thickness of the respective build material layer, particularly by multiplication of an elevation factor with the layer thickness of the respective build layer. Doing so accurately and precisely scale the build dimensions (paragraph 30).

Response to Arguments
Applicant’s arguments filed 10/11/2021 with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant generically argued against the prior art, but this was not specific to the rejection as currently made. As such, while considered, the arguments do not overcome or fully apply to the rejection as made and are thus moot.
Furthermore, upon further consideration and review of the Applicant’s arguments as well as Applicant’s claims and specification, the Examiner maintains the 35 U.S.C. 112(f) interpretation of the claims due to the recitation of a “carrying element” but withdraws the corresponding 112(b) rejection as the written description sufficiently discloses the corresponding structure, material, and acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The corresponding structure for the “carrying element” can be found on page 12, lines 8-10: “The carrying unit 9 comprises a carrying element 10 (carrying table) which is moveably supported in a vertical direction (z- direction)” and page 17, lines 1-5: “According to a third example, a respective build material layer 3 having a curved shaped build material layer section 11 may be generated by a controlled, particularly oscillating, upward and downward motion (as indicated by double-arrow P3 in Fig. 1, 2) of the carrying element 10 of the carrying element 10 while the build material application element 13 moves across the build plane BP” and is therefore being interpreted as a carrying table that can move in an upward and downward motion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763